                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


WAHOOWA, INC., and
SUVAC, INC.,

          Plaintiffs,

v.                                 Civil Action No. 2:17-cv-4422

CONSOL OF KENTUCKY, INC.
(fka Consol of Kentucky, LLC),
CNX RESOURCES CORPORATION
(fka Consol Energy, Inc.), and
SOUTHEASTERN LAND, LLC,

          Defendants.


                     MEMORANDUM OPINION AND ORDER


          Pending is the plaintiffs’ July 6, 2019 motion to

strike the supplemental witness list filed by defendants Consol

of Kentucky, Inc. and CNX Resources Corp. (collectively, CONSOL)

on July 2, 2019.



                            I.   Background



          On May 10, 2019, the parties filed their proposed

integrated pretrial order in which CONSOL submitted their Rule

26(a)(3) pretrial disclosures.    ECF No. 71, at 2.   Defendants

named James Bunn and “[a]ny other individuals involved with the
negotiation and signing of the Lease” as “[w]itnesses

[d]efendants expect to call to testify at trial.”   Id.


          On May 16, 2019, the court held the pretrial

conference at which time both parties concede that plaintiffs

did not raise any objection to the open-ended Rule 26(a) witness

disclosure.   Defs.’ Resp., ECF No. 93, at 2; Pls.’ Reply, ECF

No. 94, at 2.1   CONSOL contends that it made clear at the

pretrial conference that it was still “reviewing records and

speaking with former employees with knowledge of the lease

negotiations nearly fourteen (14) years prior and were compiling

a list of those most likely to have relevant testimony.”     Defs.’

Resp., ECF No. 93, at 2 n.1.   CONSOL further contends that it

stated it would supplement its potential witness list before

trial and that the parties could be ready to proceed with the

June 11, 2019 trial date. Id. at 2.   Later that same day, the

court entered the Integrated Pretrial Order.   ECF No. 74.


          On June 3, 2019, the parties moved for a continuance

of the trial and all associated deadlines as they had reached,

in principle, an agreement that would resolve the matters



1 The court notes that in their reply, plaintiffs state that
CONSOL’s admission at the pretrial conference that it was
continuing to look for witnesses suggested that CONSOL was
unprepared for the June 11, 2019 trial and plaintiffs did not
want to object for fear that it would result in a continuance of
the trial. Pls.’ Reply, ECF No. 94, at 2.

                                 2
between the parties.    ECF No. 75.   The court granted that motion

the following day and continued the trial until July 9, 2019.

ECF No. 76.   CONSOL asserts that it had its witness list shortly

after the May 16, 2019 pretrial conference but chose not to file

it so that it might focus on reaching a settlement with the

plaintiffs.   Defs.’ Resp., ECF No. 93, at 2.


           On June 27, 2019, the parties informed the court in a

telephone conference that CONSOL was not going to finalize the

settlement agreement.   Pursuant to this notification, the court,

on June 28, 2019, continued the trial date until August 14,

2019.    ECF No. 77.


           On July 2, 2019, CONSOL supplemented its witness list

with five individuals not identified in the Integrated Pretrial

Order.   Those five witnesses are Gill Gillenwater (president of

Consol of Kentucky, LLC); Ron Stovash and Denny Stanhagen

(former employees of CNX Resources Corp.); and Forrest Jones and

Leslie Miller-Stover (CONSOL’s outside counsel).     ECF No. 79;

Pls.’ Reply, ECF No. 94, at 2 (identifying the relationship that

each additional witness has with CONSOL).


           The plaintiffs moved to strike this supplemental

witness list on July 4, 2019.   Specifically, plaintiffs assert

that this supplemental witness list modifies the Integrated

Pretrial Order, which CONSOL did not seek leave to do.     Pls.’


                                  3
Mem., ECF No. 85, at 3.      Plaintiffs further assert that CONSOL

has not and cannot meet the burden necessary to justify amending

the pretrial order.    Id.



                               II.   Analysis



            Federal Rule of Civil Procedure 16(d) states:

       Pretrial Orders. After any conference under this
       rule, the court should issue an order reciting the
       action taken. This order controls the course of the
       action unless the court modifies it.

Rule 16(e) goes on to state:

       Final Pretrial Conference and Orders. The court may
       hold a final pretrial conference to formulate a trial
       plan, including a plan to facilitate the admission of
       evidence. The conference must be held as close to the
       start of trial as is reasonable, and must be attended
       by at least one attorney who will conduct the trial
       for each party and by any unrepresented party. The
       court may modify the order issued after a final
       pretrial conference only to prevent manifest
       injustice.

            Plaintiffs contend that CONSOL was required to move

for a modification of the Integrated Pretrial Order and

demonstrate that “manifest injustice” would be the result of

these five additional witnesses not being able testify.      Pls.’

Mem., ECF NO. 85, at 3.2



2   Plaintiffs note:

       The court may consider the following factors when
       faced with a motion to amend the final pretrial order

                                     4
          CONSOL asserts that no such motion was necessary

inasmuch as it was fully compliant with the court’s Pretrial

Order which stated that defendants could call James Bunn and

“[a]ny other individuals involved with the negotiation and

signing of the Lease.”   Defs. Resp., ECF No. 93, at 4; see

Cunningham v. LeGrand, No. 2:11-cv-0142, 2012 WL 3028015, at *2

(S.D.W. Va. July 24, 2012) (“[W]hile the pretrial order defines

a lawsuit's boundaries in the trial court and on appeal, total

inflexibility is undesirable.”) (citation omitted).   CONSOL

notes that the “Integrated Pretrial Order was jointly submitted

without objection, and Plaintiff lodged no objection at the

final pretrial conference or after the Court entered the order.”

Defs.’ Resp., ECF No. 93, at 4.


          CONSOL also asserts that it could have listed every

person who “they believed had any information related to the

lease, no matter how tangential or miniscule.   Instead, CONSOL


     and application of the Rule 16(e) manifest injustice
     standard: “(1) prejudice or surprise to the party
     opposing trial of the issue; (2) the ability of that
     party to cure any prejudice; (3) disruption to the
     orderly and efficient trial of the case by inclusion
     of the new issue; and (4) bad faith by the party
     seeking to modify the order.

Cunningham v. LeGrand, No. 2:11-cv-0142, 2012 WL 3028015, at *2
(S.D.W. Va. July 24, 2012). In their response, CONSOL argues
that if an amendment is necessary, that the four factors
militate in favor of permitting the additional witnesses to
testify. Defs.’ Resp., ECF No. 93, at 5-7.


                                  5
noted . . . that it would finalize a reasonable, more accurate

list and provide it to Plaintiffs and the Court.     Plaintiffs

were amenable to this, and the Court proceeded to enter” the

Pretrial Order.     Id. at 4-5.   Had CONSOL provided the names of

these individuals on the day of the pretrial conference,

plaintiffs would have known their names less than a month before

the trial was scheduled.    CONSOL notes that as it is now,

plaintiffs have ample notice between the date of disclosure and

the trial.     Id. at 5.


             The court finds defendants’ position persuasive.     The

plaintiffs made a strategic decision not to object to CONSOL’s

plan to supplement witnesses after the pretrial conference

because the plaintiffs wanted to use the trial date to pressure

CONSOL into a settlement.     Pls.’ Reply, ECF No. 94, at 2.    This

approach appeared to work until such time as CONSOL elected to

not finalize the settlement in late June 2019.     Soon after this

point, CONSOL supplemented its witness list.     While CONSOL

should have supplemented its witness list at an earlier time,

there is no evidence that, as plaintiffs claim, CONSOL

represented it made a settlement agreement that it did not

intend to keep in order to receive a “much-needed continuance.”

Pls.’ Reply, ECF No. 94, at 4.




                                    6
             Plaintiffs also state that admitting these witnesses

still “requires the [plaintiffs] an opportunity to learn what

each of CONSOL’s new five witnesses intend to say at trial.

Otherwise, Wahoowa will be walking into trial unprepared and

‘winging it.’”     Pls. Mem., ECF No. 85, at 5.


             Inasmuch as there is now the opportunity to defer the

new trial date long enough to allow the depositions of the five

added CONSOL witnesses to be taken, the court concludes that the

better course is to deny the motion to strike those five

witnesses and extend the time for discovery, including the

taking of the depositions of any or all of the five added

witnesses.    It is so ORDERED.


             In accordance herewith, a new case schedule will be

fixed by separate order.



                             III. Conclusion



             Accordingly, it is ORDERED that plaintiffs’ motion to

strike CONSOL’s supplemental witness list be, and hereby is,

denied.




                                   7
         The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record


                      ENTER: March 27, 2020




                                8
